Per Curiam:
The thirty assignments, and the able argument in support of them, have failed to convince us that the learned judge below erred either in his rulings upon the evidence or upon the law. The plaintiff below established his right to the pond in question, and it is a mistake to suppose that the public or the defendants have the right to fish there at pleasure. The mere ownership of a strip of the shore gave no rights of ownership in the pond itself. M aoli less would it enable such shore owners to give others a license to fish there. The fact that a man is owner of an adjoining piece of property, be it land or water, does not confer a right to trespass on the land or water of his neighbor. It would be a vast labor, and as useless as vast, to discuss the assignments in this case in detail. We find no serious error, and
The judgment is affirmed.